kraatz craig surveying inc petitioner v commissioner of internal revenue respondent docket no filed date p’s only activity is land surveying in tennessee p does not employ any licensed engineers is not associated with any firm that employs licensed engineers and does not provide any services that state law requires to be performed only by a licensed engineer pursuant to sec_1_448-1t tem- porary income_tax regs fed reg date the temporary_regulation engineering includes surveying and mapping r determined that p’s land surveying con- stitutes the performance of services in the field of engineering pursuant to the temporary_regulation and that therefore p is a qualified_personal_service_corporation as defined in sec verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports d i r c subject_to a flat 35-percent income_tax rate under sec_11 i r c p asserts that the temporary regu- lation is invalid or if valid means that surveying and map- ping services if performed by an engineer would qualify as services in the qualifying field of engineering and does not apply in p’s situation p asserts citing grutman-mazler engg inc v commissioner tcmemo_2008_140 and alron engg testing corp v commissioner tcmemo_2000_335 that the court should look to state law to decide whether surveying is in the field of engineering p contends that land surveying in tennessee can be performed only by a licensed land surveyor and that p is not licensed to perform any activity which state law requires to be performed by a licensed engineer held whether a service is performed in a qualifying field under sec_448 i r c is to be decided by examining all relevant indicia and is not controlled by state licensing laws see 128_tc_42 held further the temporary_regulation is supported by the legislative_history by the ordinary meaning of the term civil engineering which encompasses surveying webster’s third new international dictionary and by other indicia that surveying is regarded as within the field of engineering it is valid under natl muffler dealers associa- tion v united_states 440_us_472 it implements the congressional mandate in a reasonable manner and under 467_us_837 it is not arbitrary capricious or manifestly contrary to the statute held further p’s land surveying is a service performed in the field of engineering under sec_448 i r c and p is subject_to the flat 35-percent income_tax rate under sec_11 i r c maurice w gerard for petitioner caroline r krivacka for respondent opinion dawson judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for its tax_year ending date in the notice_of_deficiency respondent determined that petitioner is a qualified_personal_service_corporation under sec_448 subject_to a flat 35-per- cent income_tax rate under sec_11 whether peti- unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner tioner is a qualified_personal_service_corporation depends upon whether petitioner’s sole activity of land surveying con- stitutes the performance of services field of engineering for purposes of sec_448 in the background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioner was incorporated under the laws of the state of tennessee its principal_place_of_business is seymour ten- nessee petitioner timely filed form_1120 u s_corporation income_tax return for reporting taxable_income of dollar_figure and tax of dollar_figure petitioner is in the business of surveying land and land surveying is the only service petitioner provides petitioner does not have any employees who are licensed engineers is not associated with any firm that employs licensed engineers and does not provide any services that state law requires to be performed only by a licensed engineer discussion i applicable sections of the internal_revenue_code and regulations sec_11 imposes a tax on the taxable_income of every corporation although for federal_income_tax purposes cor- porations generally are taxed at graduated income_tax rates under sec_11 qualified personal_service_corporations as defined in sec_448 are taxed at a flat 35-percent income_tax rate sec_11 a qualified_personal_service_corporation is any corporation that satisfies a function test and an ownership test sec_448 petitioner argues that it is not a qualified_personal_service_corporation because it does not meet the function test respondent previously filed a motion for summary_judgment pursuant to rule the par- ties’ submission of the case fully stipulated renders that motion moot petitioner has not asserted that it does not satisfy the ownership test and is deemed there- fore to have conceded that the ownership test is satisfied if its land surveying is in the field of engineering verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports fields of the function test requires that substantially_all of the cor- poration’s activities involve the performance of services in the law engineering architecture accounting actuarial science performing arts or consulting qualifying field sec_448 sec_1_448-1t temporary income_tax regs fed reg date sometimes the temporary_regulation provides health function test - i in general -a corporation meets the function test if substantially_all the corporation’s activities for a taxable_year involve the performance of services in one or more of the following fields- a health b law c engineering including surveying and mapping d architecture e accounting f actuarial science g performing arts or h consulting substantially_all of the activities of a corporation are involved in the performance of services in any field described in the preceding sentence a qualifying field only if percent or more of the time spent by employees of the corporation serving in their capacity as such is devoted to the performance of services in a qualifying field for purposes of determining whether this percent test is satisfied the performance of any activity incident to the actual performance of services in a qualifying field is considered the performance of services in that field activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and the performance of administrative and support services incident to such activi- ties ii positions of the parties respondent determined that petitioner’s land surveying constitutes the performance of services in the field of engineering pursuant to sec_1_448-1t temporary income_tax regs supra respondent asserts that the regula- tion is supported by the legislative_history and reflects the congressional intent petitioner asserts that the temporary_regulation as inter- preted and applied by respondent is invalid in that it expands the meaning of engineering beyond the ordinary meaning and brings into the definition of engineering the entirely separate profession of land surveying citing grutman-mazler engg inc v commissioner t c memo verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner and alron engg testing corp v commissioner tcmemo_2000_335 petitioner asserts that the court should look to state law to determine whether an activity is the performance of a service in the field of engineering petitioner asserts that its land surveying is not performed in the field of engineering because the activities of engineering and land surveying are separately licensed and administered under tennessee law for completeness we briefly summa- rize the relevant state law provisions iii tennessee registration requirements for engineers and land surveyors it is unlawful for any person to practice either land sur- veying or engineering in tennessee unless the person has been duly registered or is exempted from registration under tennessee law tenn code ann secs b land surveying and engineering require separate registration and are governed by separate boards and stat- utes the practice of land surveying is governed by tenn code ann secs to and regulated by the state board_of examiners for land surveyors the prac- tice of engineering is governed by the applicable provisions of tenn code ann secs to and and regulated by the state board_of examiners for architects and engineers a person who has not practiced surveying for at least years and who wishes to practice land surveying in ten- nessee must pass the fundamentals of land surveying exam- ination prepared by the national council of examiners for engineering and surveying ncees tenn code ann sec a person wishing to practice engineering in ten- nessee must pass two examinations prepared by ncees-the fundamentals of engineering examination not required with undergraduate engineering degree and or more years of progressive engineering experience and the principles and practice of engineering examination id secs the ncees prepares separate fundamentals of engineering exams for the seven major engi- neering disciplines chemical civil electrical environmental industrial mechanical and other disciplines two-thirds of the questions cover all disciplines breadth part and one-third covers continued verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports tennessee statutes and regulations do not define the prac- tice of engineering however tenn code ann sec defines the practice of land surveying as follows practice of land surveying means any service of work the adequate performance of which involves the application of special knowledge of the principles of mathematics the related physical and applied sciences and the relevant requirements of law for adequate evidence to the act of meas- uring and locating lines angles elevations natural and man-made fea- tures in the air on the surface of the earth within underground workings and on the beds of bodies of water for the purpose of determining areas and volumes for the monumenting of property boundaries and for the plat- ting and layout of lands and subdivisions of land including the topog- raphy drainage alignment and grades of streets and for the preparation and perpetuation of maps records plats field notes records and property descriptions that represent these surveys there is some overlap between the functions of a licensed engineer and those of a licensed land surveyor eg either a registered engineer or a registered land surveyor may pre- pare a detailed topographic map to accompany an application_for a coal surface mining operations permit pursuant to tenn code ann sec the tennessee state board_of examiners for architects and engineers has adopted the following delineation of engineering and sur- veying land surveying measurement and calculation of areas boundaries property lines the subdivision of property and the plotting thereof must be done by a surveyor and his drawing must bear his seal subdivision road alignment road grades cutting and filling of subdivi- sion lots and changes to the topography which involves a final grading plan may be performed by either an engineer or a surveyor the designer’s seal must be applied to the drawing in localities where instability of final grades and slopes requires analysis of soils to prevent conditions haz- ardous to life and property design of roads slopes ditches and building sites must be done by an engineer culverts storm drainage pipes water lines sewer lines electric power lines or other utilities not existing prior to development shall not be shown the specific discipline depth part eleven percent of the questions in the depth part of the fun- damentals of engineering examination for civil engineering are questions on surveying ncees prepares separate principles and practice of engineering examinations in engineer- ing disciplines or subdisciplines the civil engineering exam covers five subdisciplines-construc- tion geotechnical structural transportation and water resources and environmental-and con- sists of a breadth part and a depth part the breadth part contains questions from all five sub- disciplines of civil engineering the depth exams focus more closely on a single subdiscipline of civil engineering verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner on a subdivision drawing unless that drawing bears the seal of the engi- neer who designed them the issue of whether or not the design of storm water drainage systems may be conducted by a licensed land surveyor was addressed in an opinion by the attorney general’s office on date opinion no that opinion answers the question does the statute tenn code ann defining the practice of land surveying allow land surveyors to conduct and perform drainage design and calculations required for the construction of subdivisions including determining the detention and retention of storm water as well as determining the size of ponds basins pipes and culverts which hold and through which storm water will flow the opinion concludes based on its analysis and past authorities that a licensed land surveyor who is not a registered engineer may not conduct drainage design and calculations of this kind tennessee state board_of architectural and engineering examiners reference manual for building officials and design professionals app h design and practice policies iv delineation of engineering and surveying adopted date rev and adopted date rev and adopted date iv caselaw petitioner asserts that because land surveying in ten- nessee cannot be performed by a licensed engineer who is not also a licensed land surveyor land surveying in tennessee is not in the field of engineering petitioner concludes that con- sistent with grutman-mazler engg inc v commissioner tcmemo_2008_140 and alron engg testing corp v commissioner tcmemo_2000_335 its land surveying is not in the field of engineering but cf 128_tc_42 whether serv- ices were within the field of accounting under sec_448 not controlled by state licensing laws in alron engg testing corp v commissioner supra the taxpayer a wisconsin corporation performed both engineering services and geotechnical testing services at issue was whether the geotechnical testing was within the field of engineering under sec_448 we observed that under wisconsin law an engineer licensed with the state must meet certain minimum education experience and examining board requirements but that there are no standard minimum requirements for technicians who per- form geotechnical testing services under the laws of wis- consin we concluded that geotechnical testing did not verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports require the same education training and mastery as engineering and held that it did not constitute engineering in rainbow tax serv inc v commissioner supra we held that tax_return preparation and bookkeeping services provided by a nevada corporation were within the qualifying field of accounting under sec_448 in that case although we examined state law we noted that sec_448 requires only that the services be in the field of accounting and is not limited to public accounting id pincite we declined to limit services performed in the field of accounting to those requiring state licensure rather we applied the regulations promulgated under sec_448 and the ordinary meaning of the words accounting and book- keeping defined as a branch of accounting noted that under nevada law public accounting includes the prepara- tion of tax returns and considered that the field of accounting historically included tax_return preparation and bookkeeping services id pincite thus although neither tax_return preparation nor bookkeeping requires the same education training and mastery as accounting we held that those activities were services in the field of accounting cf alron engg testing corp v commissioner supra in alron engg testing corp we looked primarily to state law in holding that geotechnical testing was not in the field of engineering we did not consider other indicia that might indicate that geotechnical engineering is a branch of civil engineering that historically includes geotechnical testing see supra note however rainbow tax serv inc instructs us to consider other indicia in deciding whether a service is performed in a qualifying field under sec_448 we shall do so here in deciding whether sec_1_448-1t temporary income_tax regs supra prop- erly includes surveying in the field of engineering for pur- poses of sec_448 the ncees principles and practice of engineering breadth examination for civil engineering includes questions on material testing eg concrete soil asphalt and subsurface exploration and sampling soil classification and boring log interpretation the depth exam for geotechnical civil engineering includes questions on subsurface exploration and sampling covering drilling and sampling procedures soil classification general rock characterization boring log interpreta- tion and in situ testing verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner v field of engineering when a court reviews an agency’s construction of the statute which it administers if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute 467_us_837 a regulation adopting a permissible construction of a statute is due deference if the statute is silent or ambig- uous with respect to the specific issue id pincite see also 394_us_741 regulation was valid where definitions of terms in the regulation com- ported with the ordinary understanding of the terms thus we first must decide whether the temporary regula- tion’s inclusion of surveying in the field of engineering is a permissible construction of sec_448 the words of a statute should be given their normal meaning and effect in the absence of a showing that some other meaning was intended 543_us_1 if the intent of congress is clearly and unambig- uously expressed by the statutory language at issue the court must apply the statute according to its terms 550_us_81 normally neither the legislative_history nor the reasonableness of the secretary’s method would be deter- minative if the plain language of the statute unambiguously indicated that congress sought to foreclose the secretary’s interpretation sec_448 lists eight qualifying fields but does not define any of them when interpreting the text of a statute courts frequently begin by looking to the common and ordinary meaning of a word set forth in a dictionary see eg 129_sct_1058 544_us_320 116_tc_87 however analyses of the legislative_history and purpose of a statute are also traditional tools of statutory construction if a court employing tools of statutory construction ascertains that congress had an intention on the precise question at issue that intention is the law and must be given effect chevron u s a inc v natural res def council inc traditional verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports supra pincite n we begin our analysis with the legislative_history because it provides evidence of congressional intent with respect to the precise point at issue see zuni pub sch dist no v dept of educ supra pincite stevens j concurring a legislative_history and purpose frequently congress enacted sec_448 which generally prohibits c corporations partnerships that have a c_corporation as a partner and tax_shelters from using the cash_method_of_accounting as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 before the enactment of sec_448 taxpayers whose businesses did not involve inven- tories generally could elect to use any method_of_accounting that clearly reflected income and that was regularly used in keeping the taxpayer’s books_and_records under sec_446 congress enacted sec_448 because it believed that the cash_method_of_accounting fails to reflect accurately the economic results of a taxpayers’s trade_or_business over a taxable_year h rept pincite 1986_3_cb_1 however congress recognized that the simplicity of the cash_method justified its continued use by certain types of taxpayers and for certain types of activities id congress recognized that individuals especially those engaged in professional activities personal service cor- porations and entities where the income is taxed at the indi- vidual level such as partnerships_and_s_corporations traditionally had used the cash_method_of_accounting in the operation of their trades_or_businesses and should be able to continue to use that method id thus in sec_448 con- gress provided exceptions to sec_448 including the exception for qualified personal_service_corporations defined in sec_448 the conference_report on the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 states a qualified_personal_service_corporation is a corporation that meets both a function test and an ownership test the function test is met if substan- tially all the activities of the corporation are the performance of services in the field of health law engineering including surveying and mapping architecture accounting actuarial science performing arts or consulting h conf rept vol ii at ii-285 1986_3_cb_1 emphasis added verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner the conference_report shows that congress intended sur- veying and mapping to be treated as services performed in the field of engineering for purposes of the function test the temporary_regulation reflects that intent b definitions of engineering and civil engineering webster’s third new international dictionary defines engineering as the science by which the properties of matter and the sources of energy in nature are made useful to man in structures machines and products- see chemical engineering civil engineering electrical engineering hydraulic engineering industrial engineering mechanical engineering municipal engineering sanitary engineering the field of engineering includes any branch of engineering see rainbow tax serv inc v commissioner t c pincite the field of accounting includes bookkeeping defined in webster’s third new international dictionary as a branch of accounting webster’s third new international dictionary defines civil engineering as a branch of engineering con- cerned primarily with public works as land surveying the building of highways bridges waterways or harbors but also embracing private enterprises as railroad and air- port building private building construction and farm drain- age emphasis added thus land surveying is within the ordinary meaning of engineering c other indicia the traditional concept of civil engineering is the integrated practice of engineering embracing a number of related specialty areas including but not limited to construc- tion transportation structures water resources and environ- mental and geotechnical engineering american society of the year after the enactment of sec_448 in the omnibus budget reconciliation act of publaw_100_203 sec stat congress amended sec_11 making qualified personal_service_corporations defined in sec_448 ineligible for the graduated income_tax rates contained in sec_11 and imposing tax on them at the highest_rate percent at that time the house ways_and_means_committee explained the personal_service_income of corporations owned by its employees is taxed to the employee- owners at the individual graduated rates as it is paid out as salary the committee believes that it is inappropriate to allow the retained earnings to be taxed at the lower corporate graduated rates h rept part pincite verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports civil engineers asce policy statement first approved adopted date asce recently adopted policy statement adopted date in response to some confusion with respect to the role of civil engineers in the practice of surveying and the lack of understanding on the part of certain engineering dis- ciplines other than civil of the importance of surveying to the practice of civil aeronautical mechanical and mining engineering among others id policy statement defines engineering surveying as follows policy engineering surveying is defined as those activities involved in the plan- ning and execution of surveys for the location design construction oper- ation and maintenance of civil and other engineered projects such activities include the preparation of survey and related mapping specifications execution of photogrammetric and field surveys for the collection of required data including topographic and hydrographic data calculation reduction and plotting of survey data for use in engineering design design and provision of horizontal and vertical control survey networks provision of line and grade and other layout work for construction and mining activities execution and certification of quality control spatial measurements during construction monitoring of ground and structural stability observations settlement levels and related reports and certifications measurement of material and other quantities for inventory economic assessment and cost accounting purposes execution of as built surveys and preparation of related maps and plans and profiles upon completion of construction and analysis of errors and tolerances associated with the measurement field layout and mapping or other plots of survey measurement required in sup- port of engineering projects including alignment engineering surveying may be regarded as a specialty within the broader professional practice of engineering and with the exception of boundary right of way or other cadastral surveying includes all sur- the american society of civil engineers founded in is america’s oldest national engi- neering society representing more than big_number members of the civil engineering profession worldwide see http www asce org inside webster’s third new international dictionary defines cadastral as of or re- lating to the records of a cadastre concerned with assembling or keeping the records necessary to the cadastre of a map or survey showing or recording property boundaries subdivision verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner veying and mapping activities required to support the sound conception planning design construction maintenance and operation of engineered projects engineering surveying does not for the retracement of existing land ownership boundaries or the creation of new boundaries include surveys rationale engineering surveying is one of the necessary skills of a civil engineer a civil engineer may specialize in engineering surveying thereby devel- oping the necessary expertise in the execution and analysis of measure- ments to the highest level practicable the engineering surveyor as a spe- cialist supports and serves other civil engineers in their task of designing and constructing manmade works for the benefit of mankind while a civil engineer may not engage full time in engineering surveying and may not be considered an expert on all aspects of engineering surveying they must be well qualified to perform those aspects of surveying relevant to their professional activities preparation of a detailed topographic map to accompany an application_for a coal surface mining operations permit and subdivision road alignment road grades cutting and filling of subdivision lots and changes to the topography which involves a final grading plan falls within the asce definition of surveying engineering in tennessee those activities may be performed by a licensed land surveyor as well as a licensed engineer asce publishes various journals that provide technical information for the civil engineering profession including the journal of surveying engineering an article on the history of engineering surveying by william e kreisle published in the journal of surveying engineering traces the development of the engineering surveyor his equipment and his methods kreisle history of engineering surveying j surv engg in the abstract of the article kreisle observes that the engineering surveyor who evolved from the land surveyor was the forerunner of all civil engineers including the founders of the american society of civil engi- neers id pincite lines buildings and other details black’s law dictionary 8th ed defines cadastre also spelled cadaster as a survey and valuation of real_estate in a county or region compiled for tax purposes verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports d state licensing laws not controlling the inclusion of surveying in the field of engineering is supported by the legislative_history civil engineering is a branch of engineering and land surveying falls within the ordinary meaning of engineering and historically is regarded as within the field of engineering the fact that land sur- veying may be performed by an individual who is not a licensed engineer does not remove those services from the field of engineering see rainbow tax serv inc v commissioner t c pincite tax preparation and book- keeping services are within the field of accounting even when performed by a corporation that employs no licensed c p a ’s the meaning of the words or the legal status of cir- cumstances for federal tax purposes need not be identical to their meaning or their legal effect under state law estate of steffke v commissioner 538_f2d_730 7th cir citing 327_us_280 and 305_us_188 in interpreting a federal taxing statute the supreme court said here we are concerned only with the meaning and application of a statute enacted by congress in the exercise of its plenary power under the constitution to tax income the exertion of that power is not subject_to state control it is the will of congress which controls and the expression of its will in legislation in the absence of language evidencing a different purpose is to be interpreted so as to give a uniform application to a nation-wide scheme of taxation state law may control only when the federal taxing act by express language or necessary implication makes its own operation dependent upon state law 287_us_103 see also 312_us_399 lyeth v hoey supra pincite thus the provisions of the revenue laws ‘are not to be taken as subject_to state control or limitation unless the language or necessary implication of the section involved makes its application dependent on state law ’ 511_us_224 quoting united_states v pelzer supra pincite we can find no basis in the text of sec_448 or its legislative_history to conclude that congress intended to condition the meaning of services in the field of engineering or any other qualifying field on state law in nlrb v verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila kraatz craig surveying inc v commissioner hearst publns inc 322_us_111 the supreme court rejected an argument that the term employee as used in a federal statute should be defined by state law explaining both the terms and the purposes of the statute as well as the legislative_history show that congress had in mind no patchwork plan nothing in the statute’s background history terms or purposes indicates its scope is to be limited by varying local conceptions either statutory or judicial or that it is to be administered in accordance with whatever different standards the respective states may see fit to adopt for the disposition of unrelated local problems similarly nothing in the backgrounds histories terms or purposes of sec_11 and sec_448 indicates that they are to be administered in accordance with different licensing standards states may adopt because state licensing laws governing engineering and other qualifying fields differ from state to state defining a qualifying field by state licensing laws would mean that conduct in one state might constitute the performance of services in a qualifying field whereas identical conduct in a neighboring state would not congress has given no indication it intended the criminality of official conduct under federal_law to depend on geography 548_f3d_1237 9th cir whether a service is performed in one of the qualifying fields under sec_448 is to be decided by all relevant indicia including the text of the statute its legislative his- tory and regulations application of the normal meaning of the term architecture accounting actuarial science performing arts or con- sulting and examination of services historically regarded as within the qualifying field see 128_tc_42 engineering health law vi conclusion we hold that sec_1_448-1t temporary income_tax regs supra is a reasonable interpretation of the statute supported by the legislative_history by the ordinary meaning of the word engineering which encompasses sur- veying and by other indicia that surveying is regarded as within the field of engineering it implements the congres- verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila united_states tax_court reports sional mandate in a reasonable manner and is not arbitrary capricious or manifestly contrary to the statute accordingly it is valid under both natl muffler dealers association v united_states 440_us_472 and 467_us_837 we hold further that petitioner’s land surveying is within the field of civil engineering which in turn is within the field of engineering and that petitioner is a qualified_personal_service_corporation defined in sec_448 and subject_to the flat 35-percent income_tax rate under sec_11 to reflect the foregoing an appropriate order and decision for respondent will be entered f under natl muffler dealers association v united_states 440_us_472 an interpreta- tive regulation is valid if it implements a congressional mandate in a reasonable manner by contrast under 467_us_837 a legislative_regulation is upheld unless arbitrary capricious or manifestly contrary to the stat- ute verdate 0ct date jkt po frm fmt sfmt v files kraatz sheila
